DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein assuming a conductor cross-sectional area of the flat portion as s mm2 and a vacancy ratio defined as a ratio of vacancies not occupied by the elemental wires in a cross section of the flat portion as v%, the conductor cross-sectional area and the vacancy ratio satisfies v > 0.29s + 2.5, and the conductor cross-sectional area is 10mm2. None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 3, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein assuming a conductor cross-sectional area of the flat portion as s mm2 and a vacancy ratio defined as a ratio of vacancies not occupied by the elemental wires in a cross section of the flat portion as v%, the conductor cross-sectional area and the vacancy ratio satisfies v > 0.29s + 2.0, and  -3-New U.S. Patent Applicationdeformation ratios of the elemental wires from a circle in the cross section of the flat portion is lower at a peripheral part facing an outer . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Examiner remarks: The Examiner considers the following prior art references as the closest art related to the instant application:
Tanaka et al. (Patent No. US 4,329,539) discloses a flat stranded cable with void spaces.
Malozemoff et al. (Patent No. US 6,284,979) discloses a flat stranded cable with void spaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847